ANDERSON, J.
While there ivas a conflict in the evidence as to whether or not the defendant committed *76an assault and battery on Minnie Lageer, yet the undisputed evidence showed that he assaulted her husband, that he got after him with an iron rod, within a few feet, and caused him to flee.—Wilson v. State, 99 Ala. 194, 13 South. 427. The affidavit did not charge an assault on any particular person, and an election was not required as to the assault on the wife, and defendant could be convicted for - assaulting the husband. There was no battery on the husband, but the general charge given, at the request of the state, did not require a conviction for an assault and battery, but instructed merely a verdict of guilt with hypothesis.
The judgment of the circuit court is affirmed.
Affirmed.
Dowdeuo, C. J., and Sayre qnd Somerville, JJ., concur.